Petition for Writ of Habeas Corpus Dismissed for Want of Jurisdiction,
and Memorandum Opinion filed November 20, 2008







 
Petition
for Writ of Habeas Corpus Dismissed for Want of Jurisdiction, and Memorandum
Opinion filed November 20, 2008.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00883-CV
____________
 
IN RE EDWARD R. NEWSOME, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF HABEAS
CORPUS
 

 
M E M O R
A N D U M   O P I N I O N
On
September 24, 2008, relator Edward R. Newsome filed paperwork which we construe
as a petition for a writ of habeas corpus.  See Tex. Gov=t Code Ann. ' 22.221(d) (Vernon 2004).  No record
has been filed.  See Tex. R. App. P. 52.7.  We dismiss for want of
jurisdiction.




Our original
jurisdiction over habeas corpus petitions is limited to contempt judgments in
which a person=s liberty is restrained because of his violation of an order issued by a
court in a civil case.  See Tex. Gov=t Code Ann. ' 22.221(d).  We are frequently
reminded, by virtue of his numerous filings with this court, that relator is
currently serving a thirty-nine year sentence in the Texas Department of
Criminal Justice for unauthorized use of a vehicle.[1] 
See Tex. Penal Code Ann. ' 31.07 (Vernon 2003).  We do not have
original habeas corpus jurisdiction in criminal law matters.  See Tex.
Gov=t Code Ann. ' 22.221(d); Lewis v. State,
191 S.W.3d 225, 229 (Tex. App.CSan Antonio 2005, pet. ref=d); Ex parte Hearon, 3 S.W.3d
650, 650 (Tex. App.CWaco 1999, orig. proceeding).  
In an
effort to invoke our original habeas jurisdiction, relator now characterizes
his confinement as having resulted from Acontempt of court.@  However, the absence of a record,
including a signed contempt order, prevents us from concluding that we have
jurisdiction to consider relator=s habeas corpus petition.
Therefore,
we dismiss for want of jurisdiction the petition in case number 14-08-00883-CV,
and all other requests for relief contained in that petition.
PER
CURIAM
 
Petition Dismissed for Want of Jurisdiction and
Memorandum Opinion filed, November 20, 2008.
Panel consists of Chief Justice Hedges, Justice
Guzman, and Justice Brown.
Do Not Publish.
 




            [1]Relator=s 1986 conviction was affirmed by this court in 1988. 
See Newsome v. State, No. C14-87-00048-CR, 1988 WL 26430 (Tex. App.CHouston [14th Dist.] 1988, pet. ref=d) (not designated for publication), cited in In re
Newsome, No. 14-08-00302-CV, 2008 WL 1839056, at *1 & n.1 (Tex. App.CHouston [14th Dist.] Apr. 24, 2008, orig. proceeding)
(mem. op.).